DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 03/15/2021, with respect to the Abstract has been fully considered and are persuasive.  The objection of the Abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the 35 U.S.C. 112(b) rejections has been fully considered and are persuasive.  The rejections of claims 1-14 have been withdrawn. 
Applicant’s arguments, see Remarks page 8, with respect to the 35 U.S.C. 102 rejection of claim 15 and the 35 U.S.C. 103 rejection of claim 1 have been fully considered and are persuasive.  The rejections of claims 1-2, 11-12, 15-18 and 20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A method for controlling a refrigerator, the method comprising: determining whether a triggering condition for triggering a defrosting operation of the evaporator is satisfied; based on determining that the triggering condition is satisfied, detecting, by the differential pressure sensor, a pressure differential corresponding to a difference of air pressure between (i) a first air pressure at a first through-hole that is defined between the inlet and the evaporator and (ii) a second air pressure at a second through-hole that is defined between the outlet and the evaporator; and performing the defrosting operation, and controlling the defrosting operation based on the pressure differential” recited in claim 1; “A refrigerator comprising:… a controller configured to perform a defrosting operation of the evaporator and to control the defrosting operation based on the pressure differential, wherein the controller is configured to control the defrosting operation based on a pressure differential, the pressure differential being detected by the differential pressure sensor based on a triggering condition being satisfied for triggering the defrosting operation of the evaporator” recited in claim 15.
The closest prior art of record (Jeong et al. KR 10-0652775) discloses a refrigerator and method with many of the limitations claimed, but not including the combination of method steps and controller configured as claimed. Although it is well known to provide defrost control using air pressure differential sensing (Petranek; US 3,377,817), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763